DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 6/17/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. In this case no copy of any of the cited foreign patent documents have been provided.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merkys et al. (US Patent Application Publication US 2005/0161202 A1) in view of Kalbacher et al. (US Patent Application Publication US 2014/0300105 A1).
Regarding claim 1, Merkys discloses (figure 1-12) An openable and closeable condensing apparatus, comprising: a plurality of condensing assemblies arranged adjacent to one another ( condensing assemblies of multi row assemblies 138 can be next to one another as seen in figure 10), each of the plurality of condensing assemblies including two condensing plates that are symmetrical (the flat tubes 30  which are symmetrical about a center point of the tubes )  and inclined against each other (although not shown in figure 1 the  tubes 30 may be inclined as seen in figure 12 to reduce the footprint of the condenser assembly per paragraph 0073) for condensing a high temperature vapor (gaseous refrigerant is condensed via the condenser assembly per paragraph 0031), each of the condensing plates including: 
a rectangular body within which a plurality of fluid passages is provided (the flat tubes 30 have a rectangular shape as seen in figure 3a and 3b where each tube 30 has a plurality of microchannels 42 per paragraph 0036); 
a fluid inlet distribution plate provided with a plurality of inlet distribution holes (the portion of inlet manifold 22a through which tubes 30 penetrate per paragraph 0035 and as seen in figure 3a) , the fluid inlet distribution plate which is connected with one short-side portion of the rectangular body (the portion of manifold 22a connected to the tubes is connected to the width dimension of the tubes 30 which constitutes a shorter side of the tubes as seen in figure 3a and 3b); 
a fluid inlet drainage module provided with an inlet drainage pipe at a lower end thereof (at inlet port 34a), the fluid inlet drainage module which is in connection with the fluid inlet distribution plate to form a first accommodation space (the space within manifold 22a for directing refrigerant into the tubes per paragraph 0035); 
a fluid outlet distribution plate provided with a plurality of outlet distribution holes (the portion of outlet manifold 26a through which tubes 30 penetrate per paragraph 0035 and as seen in figure 3a and 3b), the fluid outlet distribution plate which is connected with the other short-side portion of the rectangular body (the portion of manifold 26a connected to the tubes is connected to the width dimension of the tubes 30 which constitutes a shorter side of the tubes as seen in figure 3a and 3b); and 
a fluid outlet drainage module provided with an outlet drainage pipe at a lower end thereof (at outlet port 38a), the fluid outlet drainage module which is in connection with the fluid outlet distribution plate to form a second accommodation space (the space within manifold 26a for directing refrigerant from the tubes 30 to the outlet port 38a per paragraph 0035); 
a fluid inlet manifold (inlet header 174) configured for allowing a condensation fluid to flow into the condensing assemblies (per paragraph 0070), the fluid inlet manifold including a fluid inlet tube provided with a plurality of inlet holes that are disposed at a fixed distance apart from one another on an upper wall thereof (the main body of the  tube of the inlet header 174 is connected via holes in the header 174 that connect to the assemblies 138 via piping to couplings 182 as seen in figure 10), and a plurality of fluid inlet chambers disposed on the upper wall of the fluid inlet tube  (at the piping connecting header 174 to coupling 182 seen in figure 10), each of the fluid inlet chambers communicating with the fluid inlet tube through each of the inlet holes (as fluid from the header 174 is coupled to the coils of assembly 138 via the couplings per papgah 0070), wherein each of the fluid inlet chambers is provided with an inlet pipe at each of the two ends of a long sidewall thereof facing towards the condensing assemblies (at the coupling 182), and the inlet pipe is sleeved in the inlet drainage pipe (where the coupling 182 connects to the inlet of the assembly which corresponds to inlet port 34a); and 
a fluid outlet manifold (outlet header 178) configured for allowing the condensation fluid to flow out from the condensing assemblies, the fluid outlet manifold including a fluid outlet tube provided with a plurality of outlet holes that are disposed at a fixed distance apart from one another on an upper wall thereof (the main body of the tube of the outlet header 178 is connected via holes in the header 178 that connect to the assemblies 138 via piping to couplings 182 as seen in figure 10), and a plurality of fluid outlet chambers disposed on the upper wall of the fluid outlet tube (at the piping connecting header 178 to coupling 182 seen in figure 10), each of the fluid outlet chambers communicating with the fluid outlet tube through each of the outlet holes (as fluid into the header 178 is coupled to the coils of assembly 138 via the couplings per papgah 0070), wherein each of the fluid outlet chambers is provided with an outlet pipe at each of the two ends of a long sidewall thereof facing towards the condensing assemblies(at the coupling 182 connected to the outlet header 178), and the outlet pipe is sleeved in the outlet drainage pipe (where the coupling 182 connects to the outlet of the assembly which corresponds to outlet port 38a).
However Merkys does not explicitly disclose that the and the inlet pipe is rotatably sleeved in the inlet drainage pipe or  the outlet pipe is rotatably sleeved in the outlet drainage pipe as Merkys is silent as to the specific type of the couplings 182.
Kalbacher teaches (figure 1-4) a connection between a heat exchange inlet (at aperture 21)  and inlet piping  (at stub 4) where and the inlet pipe and outlet pipes (at stub 4) is rotatably sleeved in the inlet and outlet  drainage pipes respectively (at the inlet and outlet openings 31 in the connection block 30, where the stubs 4 are screwed into their assigned openings per paragraph 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merkys to included the specific heat exchange inlet and outlet connections of Kalbacher. Doing so would proved a known heat exchanger connection between the inlet and outlet fluid paths that has an improves sealing action as recognized by Kalbacher (per paragraph 0006).
Regarding claim 2, Merkys as modified discloses the claim limitations of claim 1 above and Merkys further discloses the inlet distribution holes have different diameters (the holes at the portion of inlet manifold 22a through which tubes 30 penetrate as seen in figure 3a where the holes would have different diameters across the width and the thickness dimension of the tubes as seen in figure 3a, since the tubes 30 hare rectangular in shape where they penetrate the manifold 22a).
Regarding claim 3, Merkys as modified discloses the claim limitations of claim 1 above and Merkys further discloses the outlet distribution holes have the same diameter (the portion of outlet manifold 26a through which tubes 30 penetrate per paragraph 0035 and as seen in figure 3a and 3b would have the dame dimensions as they can be for identical tubes per paragraph 0030).
Regarding claim 4, Merkys as modified discloses the claim limitations of claim 1 above and Kalbacher further discloses a plurality of O-rings (at o-rings seal 5 and gasket 6) and a dowel pin (13) are disposed between the inlet drainage pipe (at the inlet and outlet openings 31 in the connection block 30) and the inlet pipe (at stub 4).
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merkys et al. (US Patent Application Publication US 2005/0161202 A1) in view of Kalbacher et al. (US Patent Application Publication US 2014/0300105 A1) and Tanaka (US Patent 5,476,141).
Regarding claim 5, Merkys as modified discloses the claim limitations of claim 1 above however Merkys does not disclose the rectangular body is provided with a plurality of protruding blocks that are disposed on a sidewall thereof, and the sidewall is adapted to be in exposure to or contact with the high temperature vapor
Tanaka teaches (figure 1-4 and 8) a heat exchanger with flat tubes with a rectangular body (90) where the rectangular body is provided with a plurality of protruding blocks that are disposed on a sidewall thereof (protrusions 921a which extend from wall surfaces 921 as seen in figure 8) , and the sidewall is adapted to be in exposure to or contact with the high temperature vapor (of refrigerant in the chambers 92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid passages of the tubes of Merkys to include the protrusions of Tanaka doing so would provide a structure for the fluid passages of the tubes that would affect the heat exchange efficiency of the tube as recognized by Tanaka (per Col. 8, line 37-62).
Regarding claim 6, Merkys as modified discloses the claim limitations of claim 5 above and Tanaka further discloses  the fluid passages (92) are provided with a plurality of protruding blocks that are disposed on an inner wall thereof (at protrusions 922a which are on portioning walls 91 as seen in figure 8) .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 20220007548 A1),  Tung et al. (US 20210289662 A1), Tung et al. (US 20190154344 A1), Dinnage et al. (US 20180038660 A1), Campbell et al. (US 20150109729 A1), Runk et al. (US 20100132917 A1), Spearing et al. (US 20080018212 A1), Shelnutt et al. (US 9464854 B2) and Campbell et al. (US 9622379 B1) disclose heat exchangers with movable portions and/or heat exchangers for immersion coolers similarly disclosed in the specification of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763